JUSTICE HARTMAN, concurring in part and dissenting in part: I concur in the dismissal of No. 1 — 90—0006; however, I respectfully dissent in the reversal of No. 1 — 90—0413. According to plaintiffs’ counsel’s affidavit, defendant Gaylon Nagle (Nagle) was served at 6949 Valley Creek Road in Woodbury, Minnesota, as a nonresident of Illinois, through the Illinois Secretary of State on July 29, 1987, by having forwarded to that office a copy of the complaint and summons. Following that service, plaintiffs’ counsel averred, a copy of the complaint, summons and affidavit of service was sent to Nagle at the same address by registered mail on July 30, 1987, purportedly in compliance with section 10 — 301 of the Illinois motor vehicle law (Ill. Rev. Stat. 1987, ch. 95½, par. 10 — 301). Defendant Autumn Grain Transport, Inc. (Autumn), was served by the deputy sheriff of Washington County, Minnesota, upon Beverly Rieks, its vice-president, on July 31, 1987. The Illinois Secretary of State notified plaintiffs’ attorney on July 29, 1987, that “a copy of Summons, and Complaint at Law with proper fee has been received in this Office in the above-captioned matter on the date indicated. Filing and service of same has been accepted with the provisions of Section 10 — 301 of the Illinois Vehicle Code,” as to Nagle. On October 17, 1987, present defense counsel entered a special and limited appearance on behalf of both Autumn and Nagle. Presumably, Nagle authorized defense counsel to enter such an appearance in his behalf. A motion was filed by plaintiffs’ counsel and served upon present defense counsel notifying them of a motion to be presented on April 5, 1988, moving to strike the special and limited appearances of “Defendants AUTUMN GRAIN TRANSPORT, INC. and GAYLON NAGLE since no motion has been brought stating a reason why Defendant should be allowed to appear by a special and limited appearance.” A motion to quash summons on behalf of Nagle, appearing specially, was filed on April 13, 1988, through present defense counsel, objecting to the jurisdiction of the circuit court and moving to quash the purported service of summons of July 29, 1987, for Nagle through the office of the Secretary of State. Nagle claimed that plaintiffs’ affidavit of compliance was notarized more than 10 days after service upon the Secretary of State and that Nagle never received a true affidavit of compliance when he was served. On April 13, 1988, the circuit court granted the motion to quash service of process on July 29, 1987. Meanwhile, plaintiffs’ counsel again served Nagle through the Illinois Secretary of State on February 2, 1988, with an alias summons, complaint and affidavit. Thereafter, upon notice and motion of default for failure to file an answer and general appearance in this matter, after having been served on July 31, 1987, and February 2, 1988, an additional and special appearance was filed on behalf of Nagle by present defense counsel. On May 31, 1988, present defense counsel moved to vacate all technical defaults against Autumn and asked that its special and limited appearance filed September 17, 1987, be converted to a general appearance and it be permitted to file an answer or otherwise plead to plaintiffs’ complaint. In its answer filed May 31, 1988, Autumn admitted that Nagle was a permissive driver, agent and/or servant for said defendant, but further answering, denied other allegations. Also on May 31, 1988, present defense counsel specially appeared on behalf of Nagle and moved to quash the February 2, 1988, service of process made through the Secretary of State pursuant to section 10 — 301. Among the grounds alleged to support this motion to quash was that service of process at 6949 Valley Creek Road, Woodbury, Minnesota, was the same address that plaintiffs purportedly had used to obtain service of process over Nagle’s principal, Autumn, and complained that “no process documents have ever been sent to the last known address of Gaylon Nagle. Rather, they were merely sent to the last known address of Autumn Grain Transport, Inc.” That motion to quash resulted in Nagle being given additional time to file an amended motion to quash. Plaintiffs filed a response and asked that the motion be continued together with the motion for defaults. On June 1, 1988, plaintiffs’ counsel served present defense counsel with interrogatories to be answered by Autumn and Nagle. Among the questions asked was that each defendant’s answer set forth the full names and addresses of the individuals signing the answers. On June 6, 1988, present defense counsel served plaintiffs’ counsel with an amended motion to quash as to Nagle, again challenging the service of process, this time because the last known address of Nagle was the same address as Autumn. In support of Nagle’s motion to quash, an affidavit was filed by the president of Autumn in which he averred that Nagle did not reside at 6949 Valley Creek Road, Woodbury, Minnesota, which address was “an office inside a bank building, and there is no facility at that address for loading, unloading, or parking tractor-trailers.” The matter was continued to July 22,1988, with no answer filed to interrogatories. On July 25, 1988, the circuit court ordered Autumn to comply with all outstanding written discovery within 28 days. Nagle’s amended motion to quash present service of process was continued to September 14, 1988. Plaintiffs filed a response to the amended motion to quash thereafter, noting, among other things, that Nagle himself had never claimed that he did not reside at 6949 Valley Creek Road, Woodbury, Minnesota. Plaintiffs filed a motion noting that although Autumn had been in the case for over a year, plaintiffs have been prejudiced by Autumn’s refusal to answer outstanding written discovery, including that which asked for the “current address as well as ascertaining whether or not the Defendant, Nagle was an agent and/or employee of Defendant AUTUMN GRAIN TRANSPORT, INC.” An order was entered on September 14, 1988, continuing Nagle’s amended motion to quash to November 15, 1988, and on September 23, 1988, Autumn was given an additional 14 days to respond to the outstanding written discovery. On October 4, 1988, Autumn filed an objection to written discovery claiming that Supreme Court Rule 201(b) (134 Ill. 2d R. 201(b)) prohibited discovery before Nagle had appeared. No mention was made of Supreme Court Rule 201(1), which permitted limited discovery where, as, here, a special appearance was filed. (134 Ill. 2d R. 201(1).) Autumn’s objection to plaintiffs’ interrogatories was denied on August 7, 1988, and Autumn was given 28 days in which to answer. The answers were filed on November 7, 1988. Among the answers given were that “Autumn Grain Transport, Inc. did not have a residential address for Nagle on July 18, 1985 [the date of the accident] nor does it currently. Nagle has received mail at Box 172 Delavan, Minnesota 56023 although Autumn does not know if he still receives mail there.” Autumn Grain Transport also answered that “Gaylon Nagle was employed by Autumn Grain Transport, Inc. as a truck driver on July 18, 1985 and was its agent while in the furtherance of the company’s business. His term of employment began in approximately May, 1984, and ended approximately September, 1985.” On November 15, 1988, the circuit court order quashed the purported service of process on Nagle on or about February 2, 1988. No reasons were given or findings made. Another attempted service of process was made on or about November 20, 1988, through the Secretary of State pursuant to section 10 — 301 of the motor vehicle code, by plaintiffs’ counsel. A new special and limited appearance was filed on behalf of Nagle by present defense counsel on December 21, 1988. This was followed by Nagle’s motion to quash, by and through present defense counsel. Among the grounds contained in this motion were that the court file did not contain an affidavit of compliance or other proof of service. Autumn thereafter moved on September 7, 1989, to dismiss the complaint against Nagle under Supreme Court Rule 103(b) (134 Ill. 2d R. 103(b)). In this motion, Autumn claimed that plaintiffs failed to exercise due diligence and that prior attempts at serving process did not relieve plaintiffs of their burden. The motion to dismiss addressed itself to the attempted services of process on July 29, 1987, February 2, 1988, and November 20, 1988. On October 3, 1989, plaintiffs responded that the computer in the Cook County clerk’s office, law division, revealed service was effectuated as of November 11, 1988, on Nagle, that the Secretary of State’s office received all necessary papers, including an affidavit of compliance, on November 15, 1988, and claimed that plaintiffs had met all requirements of section 10 — 301. An affidavit of service by plaintiffs upon the clerk of the circuit court and Secretary of State averred that a copy of process so served was sent to “GAYLON NAGLE Box 172 Delavan, Minnesota 56023, that this address being the last known address of the said defendant, that this Affidavit and Notice, containing the above and foregoing, were sent by Registered Mail, having been registered within the branch Postal Office Station located at 211 S. Clark Street, Chicago, Illinois.” The affidavit was sworn to on November 22,1988. Thereafter, Nagle, by and through present defense counsel, claimed that the mailing receipt filed by plaintiffs showed that the mailing was done by certified mail rather than by registered mail, as required by section 10 — 301. Plaintiffs’ counsel conceded that he sent the summons to Nagle by certified mail, but asked that strict compliance with the requirements of section 10 — 301 be excused because paragraph 911.1.14(b) of the United States Post Office Domestic Manual (Manual) prohibits the sending of registered mail to a post office box, and that because a post office box was Nagle’s last known address, service through certified mail was proper, especially when Nagle was actually aware of the suit against him. Plaintiffs rely upon Olin Corp v. Dowling (1981), 95 Ill. App. 3d 1113, 420 N.E.2d 1047, appeal denied (1981), 85 Ill. 2d 567. The court in Olin held that plaintiffs, who were required by section 6 of the Administrative Review Act (Ill. Rev. Stat. 1979, ch. 110, par. 269) to serve 3,801 defendants by registered mail, could instead serve them “by certified mail, return receipt requested,” noting a difference in costs to the plaintiffs of $9,692.55, finding that certified mail with return receipt requested was “ ‘the functional equivalent of registered mail for court purposes’ [citation], especially when that mail need only be sent to ‘the last known place of residence *** of each such defendant’ [citation],” and citing the interest of “[ Justice *** [and] judicial economy.” (95 Ill. App. 3d at 1115-17.) In Bultman v. Bishop (1984), 120 Ill. App. 3d 138, 143, 457 N.E.2d 994, the appellate court held that the form of mailing notice is not controlling where certified mail serves the same purpose as registered mail. See Johnson v. Burken (N.D. Ill. 1989), 727 F. Supp. 398. On at least two occasions, our supreme court has found the notice provisions satisfied although not in strict compliance with statutory restrictions. In People ex rel. Loeser v. Loeser (1972), 51 Ill. 2d 567, 283 N.E.2d 884, sending a copy of a summons other than by the prescribed “restricted mail delivery” was excused, the court stating (51 Ill. 2d at 572): “The requisites of due process are satisfied if the manner of effecting service of summons gives reasonable assurance that notice will actually be given and the person against whom the action is brought is given reasonable time to appear and defend on the merits. (McGee v. International Life Insurance Co., 355 U.S. 220, 2 L. Ed. 2d 223, 78 S. Ct. 199; International Shoe Co. v. Washington, 326 U.S. 310, 90 L. Ed. 95, 66 S. Ct. 154.)” More recently, the Loeser decision was cited with approval in Stratton v. Wenona Community Unit District No. 1 (1990), 133 Ill. 2d 413, 551 N.E.2d 640, the supreme court observing (133 Ill. 2d at 432-33): “A fundamental requirement of due process in any proceeding which is to be accorded finality is notice reasonably calculated, under the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections. The notice must be of such nature as reasonably to convey the required information. (Mullane v. Central Hanover Bank & Trust Co. (1950), 339 U.S. 306, 314-15, 94 L. Ed. 865, 873, 70 S. Ct. 652, 657; Rosewell v. Chicago Title & Trust Co. (1984), 99 Ill. 2d 407, 411.) Due process does not require useless formality in the giving of notice (In re J. W. (1981), 87 Ill. 2d 56, 62), requiring only reasonable assurance that notice will actually be given and the person whose rights are to be affected will be given reasonable time to appear and defend (People ex rel. Loeser v. Loeser (1972), 51 Ill. 2d 567, 572). There must be an opportunity, at a meaningful time and in a meaningful manner, for a hearing appropriate to the nature of the case. Logan v. Zimmerman Brush Co. (1982), 455 U.S. 422, 437, 71 L. Ed. 2d 265, 279, 102 S. Ct. 1148, 1158-59.” Plaintiffs’ efforts to effectuate good-faith compliance with section 10 — 301, particularly in light of lack of cooperation by the defense, and only a post office box number to serve, satisfied any requirement of reasonable and meaningful service of process under the circumstances of this case. I would affirm the circuit court on this issue.